Citation Nr: 9908282	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-23 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1997 decision letter of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The appellant had active service from 
December 1965 to December 1967.


FINDINGS OF FACT

1.  In a November 1981 Board decision, the Board denied the 
veteran service connection for a seizure disorder.

2.  In an unappealed July 1995 rating decision, the RO 
declined to reopen the veteran's claim for service connection 
for a seizure disorder on the grounds that he had not 
submitted new and material evidence.

3.  Evidence associated with the claims folder since the July 
1995 rating decision, when considered alone or in conjunction 
with all of the evidence of record, is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The July 1995 rating decision is final. 38 U.S.C.A. § 
7105 (West 1991).

2.  The evidence received since the July 1995 rating decision 
is not new and material, and the veteran's claim for service 
connection for a seizure disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.102, 
3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, in a November 1981 Board decision, the Board 
denied the veteran's claim for service connection for a 
seizure disorder.  Subsequently, in various rating decisions, 
including a July 1995 rating decision, the RO declined to 
reopen the veteran's claim on the grounds that he had not 
submitted new and material evidence.  The veteran did not 
submit a timely appeal with respect to the last July 1995 
rating decision.  At present, as the veteran has attempted 
once again to reopen his claim for service connection for a 
seizure disorder, the veteran's case is before the Board for 
appellate review.

The July 1995 rating decision is final as outlined in 38 
U.S.C.A. § 7105 (West 1991).  As such, the veteran's claims 
may only be reopened if new and material evidence is 
submitted.  See 38 U.S.C.A. §5108 (West 1991); 38 C.F.R. § 
3.156(a) (1998). 

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 
The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step analysis.  The first step requires determining whether 
the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  Evidence is probative 
when it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Evans, 9 Vet. App. at 283; Struck v. Brown, 9 Vet. App. 145, 
151 (1996).  The final question is whether the evidence "is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  
This need not mean that the evidence warrants a revision of 
the prior determination, but is intended to ensure the Board 
has all potentially relevant evidence before it.  See Hodge, 
155 F.3d at 1363, citing "Adjudication; Pensions, 
Compensation, Dependency: New and Material Evidence; Standard 
Definition," 55 Fed. Reg. 19088, 19089 (1990).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.

The Hodge standard, i.e., whether new evidence is "so 
significant that it must be considered in order to fairly 
decide the merits of the claim," represents a liberalization 
of the standard for reviewing new and material evidence 
claims and became effective after the RO's February 1997 
decision.  In this case, in applying Hodge, the Board 
observes that, since the July 1995 rating decision, the 
additional evidence in the file includes various statements 
made by the veteran and his representative via 
correspondence, as well as statements made by the veteran, 
his spouse and his representative. during the June 1998 
appeal hearing before the undersigned member of the Board.

With respect to these statements, the Board notes they 
generally try to link the veteran's seizure disorder to a 
head injury he sustained during his active service, and 
describe the severity of the veteran's seizure disorder by 
noting specific dates during which the veteran had endured 
seizure attacks.  The Board acknowledges the sincerity of the 
statements by the veteran, his representative and his spouse.  
However, these statements are not probative of the ultimate 
issue in this case, which is whether the veteran's seizure 
disorder is related to his period of service, because neither 
the veteran, his representative, nor his spouse possess the 
medical training and expertise to offer a medical opinion.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994) (noting that 
it is the province of trained health care professionals to 
enter conclusions that require medical knowledge.)  As all 
are laypersons, they lack the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of the veteran's seizure disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  And hence, where 
as here, the resolution of an issue turns on a medical 
matter, lay evidence, without more, can not serve as a 
predicate upon which to reopen the previously denied claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995).

The Board acknowledges that, during the June 1998 appeal 
hearing, the veteran, his representative, and L.G. indicated 
that the veteran was treated at the VA Medical Center (VAMC) 
in Muskogee, Oklahoma on or about 1968 and at the VAMC in 
North Little Rock, Arkansas on or about 1969.  As to these 
records, the Board notes that the claims file includes 
medical records from the Little Rock VAMC dated from January 
1970 to February 1970, medical records from the Muskogee VAMC 
dated June 1969, and a January 1968 VA examination report 
from an examination performed on the veteran at the Muskogee 
VAMC.  The Board also notes these records were part of the 
claims file prior to the November 1981 Board decision, and 
were reviewed by the Board prior to rendering its November 
1981 decision.  As such, the 1968 records from the Muskogee 
VAMC, and the 1969 records from Little Rock VAMC mentioned 
during the June 1998 appeal hearing do not constitute new and 
material evidence which requires the VA to reopen his claim.

Furthermore, the Board notes that, during the June 1998 
appeal hearing, the veteran, and his spouse testified that 
the veteran was hospitalized at the Hillcrest Hospital in 
Tulsa, Oklahoma, but that, as the veteran did not have 
insurance he was discharged and advised to seek assistance 
from a VA facility.  After the veteran expressed his belief 
that he had a record of this hospitalization at home.  In 
response, the undersigned member advised him that his claims 
file would remain at the RO for an additional 60 days so that 
this record could be made part of the record (Transcript at 
pp 13-14).  No record were received from the veteran.  See 
Graves v. Brown, 8 Vet. App. 522, 524-25 (1996) (application 
of the "duty to inform" analysis regarding 38 U.S.C.A. 
§ 5103(a) (West 1991) to attempts to reopen a previously 
denied claim for service connection).  

After a review of the additional evidence submitted 
subsequent to the July 1995 RO denial, the Board finds that 
the veteran has not submitted new and material evidence which 
would allow a reopening of his claim.  Essentially, what was 
missing at the time of the July 1995 rating decision, and 
what continues to be missing, is competent medical evidence 
indicating that the veteran's seizure disorder was incurred 
in or aggravated by the veteran's period of service, or is 
otherwise related to his service.  The additional evidence 
submitted does not show a nexus between the veteran's seizure 
disorder and his period of service and, when considered alone 
or in conjunction with all of the evidence of record, is not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  As the evidence 
submitted is not "new and material" as contemplated in the 
relevant law, regulations, and case law, this evidence does 
not provide a basis to reopen the veteran's claim of service 
connection for a seizure disorder.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Hodge, supra.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to reopen the 
claim for service connection for a seizure disorder and the 
reasons why the current attempt must fail. See Graves v. 
Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).


ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for a seizure disorder and 
the benefit sought on appeal is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 3 -


